Citation Nr: 1634284	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to automobile and adaptive equipment or adaptive equipment.

2.  Entitlement to an increased rating in excess of 30 percent for a right foot injury with pes planus.

3.  Entitlement to an increased rating in excess of 20 percent for a left foot injury with pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1976 to May 1976 and from August 1990 to June 1991 and the U.S. Coast Guard from October 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 25, 2016, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The issues of an increased rating in excess of 30 percent for a right foot injury with pes planus and an increased rating in excess of 20 percent for a left foot injury with pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On the record at his February 25, 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to automobile and adaptive equipment or adaptive equipment.


	
CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the issue of entitlement to automobile and adaptive equipment or adaptive equipment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, on the record at his February 2016 hearing, the Veteran withdrew his appeal for entitlement to automobile and adaptive equipment or adaptive equipment; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal of entitlement to automobile and adaptive equipment or adaptive equipment is dismissed.


REMAND

In a June 5, 1998, rating decision, the AOJ increased the Veteran right foot injury with pes planus from 10 percent to 30 percent from August 14, 1992 and his left foot injury with pes planus from 10 percent from 20 percent from August 14, 1992.  In June 1, 1999 correspondence, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD) stating "I request the VA increase the rating of my service connected conditions, there is medical evidence at the VA Medical Center Murfreesboro to support my claim for an increase."  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) on the issues of an increased rating in excess of 30 percent for a right foot injury with pes planus and an increased rating in excess of 20 percent for a left foot injury with pes planus.  If, and only if, the Veteran perfects an appeal as to these issues should the claims be sent to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


